NO. 12-04-00211-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
ROBERT ALLEN BLAGBURN,                       §     APPEAL FROM THE 173RD
APPELLANT

V.                                                                         §     JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §     HENDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant Robert Allen Blagburn, who is serving a forty-five year sentence for murder, attempts
to appeal the trial court’s order denying his motion for DNA testing. 
            The order denying the motion for DNA testing was entered on May 18, 2004.  Therefore,
Appellant’s notice of appeal was due on June 17, 2004.  See Tex. R. App. P. 26.2(a)(1).  However, the
notice of appeal was not filed until June 23, 2004.  
            On June 29, 2004, we notified Appellant that the information received in this appeal does not
show the jurisdiction of this Court.  We further notified Appellant that the appeal would be dismissed
unless on or before July 14, 2004, the information was amended to show this Court’s jurisdiction.  In
response, Appellant states that he had no notice of the trial court’s order until June 17, 2004.
            A notice of appeal that complies with the requirements of rule of appellate procedure 26 is
required to vest this Court with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  Where, as here, the notice of appeal is untimely, our authority is limited to dismissing the appeal. 
Id., Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  Accordingly, we dismiss the appeal
for want of jurisdiction.
Opinion delivered July 14, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(DO NOT PUBLISH)